Case 1:19-cv-00316-JB-N Document 19 Filed 08/10/20 Page 1 of 1                  PageID #: 91




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TIMOTHY D. NATVIK, JR.,                     )
AIS #00308811,                              )
      Plaintiff,                            )
                                            )
        v.                                  )   CIVIL ACTION NO. 1:19-00316-JB-N
                                            )
CYNTHIA STEWART, Warden III,                )
    Defendant.                              )

                                        JUDGMENT

        It is ADJUDGED and DECREED that this action is DISMISSED without prejudice,

in accordance with the order entered on this date adopting the recommendation of the Magistrate

Judge

        DONE and ORDERED this 10th day of August, 2020.

                                            /s/ JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE
